DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Applicants assert that the claimed elements “receiver circuitry, transmit circuitry, adaptive filter circuitry, error sample generation circuitry, arithmetic-only circuitry and output sample generation circuitry”, as recited in application claim 1 are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, it is unclear whether the claimed element invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the following reasons below:
The claimed elements “receiver circuitry, transmit circuitry, adaptive filter circuitry, error sample generation circuitry, arithmetic-only circuitry and output sample generation circuitry” includes structural term “circuitry”, therefore, the claimed elements do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicants assert that the claimed elements “comparison circuitry, combining circuitry”, as recited in application claim 2 are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, it is unclear whether the claimed element invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the following reasons below:
The claimed elements “comparison circuitry, combining circuitry” includes structural term “circuitry”, therefore, the claimed elements do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicants assert that the claimed elements “accumulator circuitry and output circuitry”, as recited in application claim 6 are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, it is unclear whether the claimed element invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the following reasons below:
The claimed elements “accumulator circuitry and output circuitry” includes structural term “circuitry”, therefore, the claimed elements do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



	If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)    Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)    Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP §2181.	

Claim Rejections - 35 USC § 102

          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 17-18 and 24-27 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sommen et al. U.S. Patent 4,807,173.

Regarding claim 15, Sommen et al. further discloses a method of adaptively filtering signals on a data channel by operating on input frequency-domain data samples to output filtered data samples (in the Abstract, Sommen et al. discloses a frequency-domain block-adaptive digital filter (FDAF) for filtering a time-domain input signal in accordance with the overlap-save method), 

    PNG
    media_image1.png
    717
    927
    media_image1.png
    Greyscale

the method comprising:
comparing a target response and the filtered data samples to generate error samples representing a difference between the target response and the filtered data samples (in column 4 lines 26-35, Sommen et al. discloses an error signal r(k), corresponding to the claimed error signal, given by the difference between the reference signal d(k), corresponding to the claimed target response, and the output signal y(k), corresponding to the claimed filtered data samples. This differential signal r(k)=d(k)-y(k) is obtained with the aid of an adder 6), approximating, using only arithmetic functions, a windowing function to operate on the error samples to provide windowed error samples (in column 3 lines 10-16, FIGS. 2a and 2b show the block diagram of the windows means for the implementation of a window function, corresponding to the claimed windowing function, in the time-domain and the implementation, equivalent thereto, in the frequency-domain, respectively. In view of the foregoing disclosure, the window function operates on the error signal r(k)); and operating on the windowed error samples to provide the output filtered data samples (FIG. 1 discloses filtered output y(k), corresponding to the claimed output filtered data samples).

Regarding claim 17, in addition to claim 15 rejection, Sommen et al. further discloses the step of accumulating the windowed error samples to generate filter coefficients (in column 4 line 60 via column 5 line 5,  FIG. 1 accumulator means 12, corresponding to the claimed accumulator circuitry, includes a memory 13 for storing the weighting factors W(p;m), corresponding to the claimed filter coefficients, of block m and an adder 14 for forming the sum of each weighting factor W(p;m) and its associated modification B(p;m)); and combining the filter coefficients with the input frequency-domain data samples to provide the output filtered data samples (in column 4 line 62 via column 4 line 4, in multiplier means 3, each frequency-domain component X(p;m) is multiplied with an associated frequency-domain weighting factor W(p;m) for forming products X(p;m) W(p;m) representing the frequency-domain components Y(p;m) of the output signal block m. In view of that, the multiplier means 3 performs the combining step).

Regarding claim 18, in addition to claim 15 rejection, Sommen et al. further discloses wherein the method operates on portions of the data channel; and for each portion, the comparing generates error signals that also represent a difference between the target response and filtered data samples output by operation of the method on another portion of the data channel (See FIG. 1 illustration below

    PNG
    media_image2.png
    635
    777
    media_image2.png
    Greyscale

Regarding claim 24, in addition to claim 15 rejection, Sommen et al. further discloses wherein the comparing is performed as a time-domain operation (in column 4 lines 26-35, Sommen et al. the differential signal r(k)=d(k)-y(k) is obtained with the aid of an adder 6, which perform the claimed comparing in time domain), the method further comprising: transforming the error samples into frequency domain error samples (in column 4 lines 42-49, FIG. 1 transformation means 8 transforms each error signal block into frequency-domain error signal).

Regarding claim 25, in addition to claim 24 rejection, Sommen et al. further discloses wherein transforming the error samples into frequency-domain error samples comprises a Fast Fourier Transform operation (in column 4 lines 42-49, FIG. 1 transformation means 8 performs a 2N-point DFT on each error signal block to transform to the frequency-domain).

Regarding claim 26, in addition to claim 15 rejection, Sommen et al. further discloses the step of transforming the output filtered data samples into time-domain output filtered data samples (in column 4 lines 1-5, FIG. 1 transformation means 4 performs an inverse 2N-point DFT on each output signal block into time domain output signal). 

Regarding claim 27, in addition to claim 26 rejection, Sommen et al. further discloses the step of transforming the output filtered data samples into time-domain output filtered data samples comprises an Inverse Fast Fourier Transform operation (in column 4 lines 1-5, FIG. 1 transformation means 4 performs an inverse 2N-point DFT on each output signal block into time domain output signal). 

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommen et al. U.S. Patent 4,807,173 in view of Han et al. U.S. Patent Application Publication No. US 2010/0228810 A1.

Regarding claim 1, Sommen et al. discloses the adaptive filter circuitry (in column 3 lines 7-13, FIG. 1 discloses frequency domain adaptive filter) comprising: error sample generation circuitry configured to generate error samples representing a difference between a target response and the filtered data samples (in column 4 lines 26-35, Sommen et al. discloses an error signal r(k), corresponding to the claimed error signal, given by the difference between the reference signal d(k), corresponding to the claimed target response, and the output signal y(k), corresponding to the claimed filtered data samples. This differential signal r(k)=d(k)-y(k) is obtained with the aid of FIG. 1 adder 6, corresponding to the claimed error sample generation circuitry); arithmetic-only circuitry configured to approximate a windowing function to operate on the error samples to provide windowed error samples (in column 3 lines 10-16, FIGS. 2a and 2b show the block diagram of the windows means (also FIG. 1 block 10), corresponding to the claimed arithmetic-only circuitry, for the implementation of a window function, corresponding to the claimed windowing function, in the time-domain and the implementation, equivalent thereto, in the frequency-domain, respectively. In view of the foregoing disclosure, the window function operates on the error signal r(k), corresponding to the claimed error samples); and output sample generation circuitry configured to operate on the windowed error samples to provide the output filtered data samples (the combination of FIG. 1 multiplier means 3 and transformation means 4, corresponding to the claimed output sample generation circuitry, operates on error signal r(k) to provide desired output signal y(k), corresponding to the claimed windowed error samples).
Sommen et al., however, does not disclose the physical layer transceiver comprising: receiver circuitry configured to receive signals that arrive on the data channel; transmit circuitry configured to transmit signals onto the data channel; and adaptive filter circuitry coupled to the receiver circuitry and the transmit circuitry and configured to filter the data channel by operating on input frequency domain data samples to output filtered data samples” as set forth in the application claim.
In para. [0052], Han et al. FIG. 5 transceiver system 500 comprises at least a receiver 502, corresponding to the claimed receiver circuitry, a transmitter 504, corresponding to the claimed transmit circuitry, a processor 506, an adaptive filter 510 and a memory 508. In para. [0012], FIG. 2 further discloses an adaptive filter for frequency domain adaptive filtering. Because Sommen et al. and Han et al. teaches frequency domain adaptive filtering, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Sommen et al. FIG. 1 frequency adaptive filter can be modified to be implemented into transceiver system as taught by Han et al.. The motivation for the modification is that Sommen et al. discloses adaptive filter is used in data transmission (column 1 lines 15-22).

    PNG
    media_image1.png
    717
    927
    media_image1.png
    Greyscale


Regarding claim 2, in addition to claim 1 rejection, Sommen et al. further discloses wherein the error sample generation circuitry comprises: comparison circuitry configured to generate error signals representing a difference between a target response and the filtered data samples ((in column 4 lines 26-35, Sommen et al. discloses an error signal r(k), corresponding to the claimed error signal, given by the difference between the reference signal d(k), corresponding to the claimed target response, and the output signal y(k), corresponding to the claimed filtered data samples. This differential signal r(k)=d(k)-y(k) is obtained with the aid of FIG. 1 adder 6, corresponding to the claimed error sample generation circuitry); and combining circuitry configured to combine the error signals with processed signals derived from the input frequency-domain data samples to provide the error samples (in column 4 lines 46-60 and FIG. 1, Sommen et al. discloses the frequency-domain components X(p;m), corresponding to the claimed input frequency-domain data samples, of input signal block m are applied to conjugation means 9 for producing the complex conjugate value X* (p;m) of each component X(p;m). Each conjugated component X* (p;m) is multiplied in multiplier means 10, corresponding to the claimed combining circuitry, with the associated component R(p;m) for forming frequency domain products X* (p;m) R(p;m) which correspond to the time-domain correlation between the input signal x(k) and the error signal r(k), corresponding to the claimed error samples, during block m).

Regarding claim 3, in addition to claim 2 rejection, Sommen et al. further discloses wherein the comparison circuitry is configured for time-domain operation and is further configured to transform the error signals into frequency-domain error signals (in column 4 lines 26-35, Sommen et al. the differential signal r(k)=d(k)-y(k) is obtained with the aid of an adder 6, which perform the claimed comparing in time domain). Further in column 4 lines 42-49, FIG. 1 transformation means 8 transforms each error signal block into frequency-domain error signal).

Regarding claim 4, in addition to claim 3 rejection, Sommen et al. further discloses wherein the comparison circuitry comprises Fast Fourier Transform circuitry configured to transform the error signals into frequency-domain error signals (in column 4 lines 26-35, Sommen et al. the differential signal r(k)=d(k)-y(k) is obtained with the aid of an adder 6, which perform the claimed comparing in time domain). Further in column 4 lines 42-49, FIG. 1 transformation means 8 transforms each error signal block into frequency-domain error signal. In view of that, the combination of adder 6 and FIG. 1 transformation means 8 constitutes the claimed comparison circuitry).

Regarding claim 6, in addition to claim 1 rejection, Sommen et al. further discloses wherein the output sample generation circuitry comprises: accumulator circuitry configured to generate filter coefficients from the windowed error samples output by the arithmetic-only circuitry (in column 4 line 60 via column 5 line 5, FIG. 1 accumulator means 12, corresponding to the claimed accumulator circuitry, includes a memory 13 for storing the weighting factors W(p;m), corresponding to the claimed filter coefficients, of block m and an adder 14 for forming the sum of each weighting factor W(p;m) and its associated modification B(p;m)); and output circuitry configured to combine the filter coefficients with the input frequency-domain data samples to provide the output filtered data samples (in column 4 line 62 via column 4 line 4, in multiplier means 3, corresponding to the claimed output circuitry, each frequency-domain component X(p;m) is multiplied with an associated frequency-domain weighting factor W(p;m) for forming products X(p;m) W(p;m) representing the frequency-domain components Y(p;m) of the output signal block m).

Regarding claim 7, in addition to claim 1 rejection, Sommen et al. further discloses wherein the adaptive filter circuitry operates on a portion of the data channel; and the error sample generation circuitry is configured to generate error samples that also represent a difference between the target response and filtered data samples output by other adaptive filter circuitry operating on another portion of the data channel (
See FIG. 1 illustration below

    PNG
    media_image2.png
    635
    777
    media_image2.png
    Greyscale


Regarding claim 13, in addition to claim 1 rejection, Sommen et al. further discloses wherein the output sample generation circuitry is further configured to transform the output filtered data samples into time-domain output filtered data samples (in column 4 lines 1-5, FIG. 1 transformation means 4 performs an inverse 2N-point DFT on each output signal block into time domain output signal).

Regarding claim 14, in addition to claim 1 rejection, Sommen et al. further discloses wherein the output sample generation circuitry comprises Inverse Fast Fourier Transform circuitry configured to transform the output filtered data samples into time-domain output filtered data samples (in column 4 lines 1-5, FIG. 1 transformation means 4 performs an inverse 2N-point DFT on each output signal block into time domain output signal). 

Allowable Subject Matter

Claims 5, 8-12, 16 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631